Citation Nr: 9916776	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for multiple joint pain 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder as due to an undiagnosed illness.

3.  Entitlement to service connection for tinnitus and 
headaches as being proximately due to, or the result of, a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to January 1990, and from February 1991 to July 1991.

This matter arises from an April 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, which 
denied the benefits now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in November 1998.  At that time, he 
withdrew his appeal regarding the issue of service connection 
for a disability manifested by loss of balance.  See 
38 C.F.R. § 20.204 (1998).  Accordingly, the Board will not 
address that matter further. 


FINDINGS OF FACT

1.  The veteran's claimed chronic digestive disorder is, in 
fact, irritable bowel 
syndrome that is manifested by diarrhea and cramping and that 
did not have its onset during the veteran's active military 
service. 

2.  The veteran's complaints of multiple joint pain, to 
include the knees and right elbow, are unaccompanied by 
objective evidence of an underlying disability that is 
capable of independent verification.

3.  Tinnitus did not have its onset during active military 
service, and is not etiologically related to a service-
connected disability.

4.  The veteran's headaches did not have their onset during 
active military service, and are not etiologically related to 
a service-connected disability.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
tinnitus and headaches are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  Irritable bowel syndrome, claimed as a chronic digestive 
disorder manifested by diarrhea and cramping, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  Chronic knee joint and right elbow joint pains were not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991); 38 C.F.R. 
§ 3.317 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations.

The veteran claims to suffer from tinnitus as a result of 
head trauma that he sustained during military service.  In 
this regard, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  See 38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disability.  See 38 C.F.R. § 3.310(a).

However, as a threshold matter, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 620-611 (1992).  The 
first question thus presented is whether the appellant has 
met this burden with regard to the various aspects of his 
appeal.  The veteran's claims of entitlement to service 
connection for multiple joint pain and a chronic digestive 
disorder manifested by diarrhea and cramping meet the 
threshold requirements.  They are supported by evidence which 
might lead to a favorable conclusion.  As such, VA has a duty 
to assist the veteran in their development.  With regard to 
these issues, the Board is satisfied that all relevant facts 
have been properly developed, and that VA has complied with 
its duty to assist as mandated by 38 U.S.C.A. §§ 5107(a).

The same cannot be said for the veteran's claims of 
entitlement to service connection for tinnitus and headaches.  
With regard to these issues, the veteran's contentions 
overlook one of the principal ingredients for a grant of 
service 

connection, i.e., the presence of a chronic "disability" from 
a clinical standpoint.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In addition, a nexus must be 
demonstrated between the inservice injury or disease and the 
current disability.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995). 

In the case of the veteran's claim of entitlement to service 
connection for tinnitus, the evidence fails to establish that 
a nexus between this disability and the head injury sustained 
by the veteran during military service exists.  Although the 
veteran has undergone VA treatment and examinations since his 
discharge from service, as well as private medical treatment, 
no medical evidence of a nexus between his currently claimed 
tinnitus and any aspect of his military service or a service-
connected disability has been presented.  Absent this, his 
claim for service connection for tinnitus must be denied as 
not well grounded.

In a similar vein, the veteran has claimed entitlement to 
service connection for headaches as being due to the head 
trauma that he sustained during military service.  However, 
despite the veteran's complaints of intermittent headaches, 
no medical evidence of the existence of a nexus between his 
current headaches and an inservice event has been 
established.  The only opinion of record regarding such a 
relationship is that offered by the veteran himself.  
However, the veteran is a layman and is not qualified to 
offer such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Absent clinical evidence 
indicating a causal relationship between the veteran's 
military service or a service-connected disability and his 
currently claimed tinnitus and headaches, the veteran has not 
met the burden imposed by 38 U.S.C.A. § 5107(a).  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The absence 
of competent medical evidence is, therefore, fatal to this 
aspect of the veteran's appeal.

In reaching the foregoing conclusion, the Board recognizes 
that these issues are 

being disposed of in a manner that differs from that employed 
by the RO.  The RO denied the veteran's claims on the merits, 
while the Board has concluded that they are not well 
grounded.  However, the U.S. Court of Appeals for Veterans 
Claims has held that "when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Moreover, the Board views this 
discussion as sufficient to inform the veteran of the 
elements necessary to present well-grounded claims for 
service connection for tinnitus and headaches, and the 
reasons why his current claims are inadequate.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Service Connection for Chronic Multiple Joint Pain.

The veteran contends that he currently suffers from bilateral 
knee pain and right elbow pain as a result of an undiagnosed 
illness that he contracted while serving in the Persian Gulf 
during the Persian Gulf war.  In general, service connection 
may be granted for disability resulting from disease or 
injury incurred in, or aggravated by, active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
In addition, pursuant to 38 C.F.R. § 3.317, VA shall pay 
compensation to a Persian Gulf war veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms) provided that the disability 
becomes manifest to a degree of 10 percent or more prior to 
December 31, 2001, and assuming that such disability cannot 
otherwise be attributed to any known clinical diagnosis.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include joint and muscle pain.  "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(2).  Finally, to be "chronic" a disability must 
have existed for six months or more or have exhibited 
intermittent episodes of improvement and worsening over a 
six-

month period.  Id.  It is within this context that the 
veteran's claim for service connection for multiple joint 
pain must be examined.

As previously noted, the appellant contends that he developed 
multiple joint pain after returning from Operation Desert 
Storm in the Persian Gulf.  Service medical records bear this 
out in that they are negative for any complaints by the 
veteran or treatment for joint pain of any kind.  The first 
complaints offered by the veteran regarding multiple joint 
pain are found in his disability application dated in July 
1997.  In January 1998, the veteran was given a VA general 
medical examination that included examination of the joints.  
The examiner observed that the veteran had no evident 
muscular defects, no joint swelling, no atrophy, no 
tenderness, and had full range of motion of his knees and 
elbows.  Mild crepitus upon motion of both knee joints was 
present; otherwise, the veteran's joints were found to be 
within normal limits.  X-rays taken of the veteran's knees 
and elbows also were within normal limits.  The examiner 
concluded that there was no demonstrable cause of the 
veteran's complaints regarding elbow and knee pain.

The question presented is whether the veteran's complaints 
regarding chronic joint pain associated with his knees and 
right elbow are more than just subjective in nature.  The 
record indicates that they are not.  The veteran's strength 
and range of motion in the knees and right elbow are within 
normal limits.  Absent objective evidence or some other 
independent verification of the signs and symptoms claimed by 
the veteran,i.e., pain, there is no basis to conclude that 
the veteran currently suffers from an undiagnosed illness 
manifested by chronic joint pain.  In view of this, the Board 
finds no reasonable basis upon which to predicate a grant of 
the benefit sought.


III. Chronic Digestive Disorder.

The provisions of 38 U.S.C.A. §§ 1110, 1117, 1131 and 
38 C.F.R. §§ 3.303, 3.317 are incorporated herein by 
reference.  The veteran contends that he has suffered from 
chronic diarrhea since serving in the Persian Gulf war.  He 
states that he did not seek medical treatment for this 
disorder, but, instead, used various over-the-counter 
medications as a form of self-treatment.  Again, service 
medical records bear him out because they are negative for 
either complaints or treatment regarding a gastrointestinal 
disorder.  The first indication of a chronic gastrointestinal 
disorder is found in the report of the VA general medical 
examination conducted in January 1998.  Therein, the examiner 
diagnosed the veteran as suffering from irritable bowel 
syndrome.  Similarly, in a statement submitted by the 
veteran's physician, Dr. H. A. Daniels, dated January 20, 
1998, it was noted that the veteran had a past medical 
history significant for irritable bowel syndrome.  Thus, the 
provisions of 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 are 
not for application because the disability claimed is 
attributable to a known disorder, i.e., irritable bowel 
syndrome.  This is in contrast to the regulatory requirement 
that symptomatology not be attributable to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).

Notwithstanding the above, the question remains as to whether 
service connection can be granted for irritable bowel 
syndrome on a direct basis.  The record indicates otherwise.  
Because service medical records are negative for complaints 
or treatment for the disability claimed, the question 
presented is whether continuity of symptomatology subsequent 
to the veteran's discharge from military service can be 
established.  See 38 C.F.R. § 3.303.  The first evidence of 
irritable bowel syndrome is noted in the veteran's private 
physician's statement dated in January 1998 and in the report 
of the VA general medical examination also conducted that 
month.  This is more than seven years following the veteran's 
discharge from military service.  Absent evidence of a 
manifestation of irritable bowel syndrome during military 
service or of continuity of symptomatology attributable to 
irritable bowel syndrome following military service, a grant 
of service connection is not warranted.  In this regard, the 
Board observes that, as with the veteran's claims regarding 
headaches and tinnitus, the veteran is a layman who is 
unqualified to render an opinion regarding medical causation.  
Assuming without deciding that he suffered periodic bouts of 
diarrhea during and following his military service, this, by 
itself, need not be a symptom of irritable bowel syndrome.  
Such a conclusion requires medical expertise that neither the 
veteran nor the Board possesses.  See Espiritu 2 Vet. App. at 
494-495.  Accordingly, the Board finds no reasonable basis 
upon which to predicate a grant of service connection for 
irritable bowel syndrome.


ORDER

Because the claims are not well grounded, service connection 
for tinnitus and headaches is denied; service connection for 
multiple joint pain as being due to an undiagnosed illness is 
denied; service connection for irritable bowel syndrome, 
claimed as a chronic digestive disorder as being due to an 
undiagnosed illness, is denied.



		
	WARREN W. RICE , JR.
	Member, Board of Veterans' Appeals


 

